Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 1/27/2022 is acknowledged. The traversal is on the ground(s) that claims 26-27 require same search is not persuasive since other structure is required for claims 26-27. As stated in previous office action the claims 26-27 require other structure such as compressor and/or rotational system and/or sensor. Applicants argument that the species I, II and V require same special technical feature is not persuasive in view of rejection below (see rejection below for claims 1-8). Claims 9-33 are withdrawn.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/19/2021 and 3/4/2022 are considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davison et al (US. 3,836,158).
.

    PNG
    media_image1.png
    357
    394
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Davison in view of Lee (US. 4,046,387).
Davison discloses the invention as claimed above but fails to disclose the at least one indicator pin comprises a slanted surface, wherein the slanted surface makes with the radial direction (R) an angle alpha > 0°. Lee discloses a pin indicator with an angle surface that is largen than 0 degrees. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to configure the pin of Davison to have an angle surface as taught by Lee, to provide an indicator that can be seen or inserted in an opening (e.g. figures 1-2 of Lee and description of 16 and 30).
Davison and Lee disclose the claimed invention except that the angle is less than 20 degrees.  Discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an angle that is less than 20 degrees as a matter of design choice.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675